Citation Nr: 1335546	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  05-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a personality disorder, claimed as an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to August 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was scheduled for a Board hearing at the Houston RO on August 22, 2007.  Notice of the hearing was mailed to the Veteran in August 2007.  The Veteran did not appear at the scheduled hearing and did not provide a reason for her failure to appear.  To date, VA has not received any request from the Veteran to reschedule her August 2007 Board hearing.  Therefore, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The case was previously remanded in February 2008, January 2010 and June 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Despite the prior remands, another  remand is necessary for further evidentiary development.  Recently obtained Shreveport VAMC medical treatment records reveal that during the appeal period, the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  See Shreveport VAMC, Mental Health Clinic Psychiatry Note, November 2006 ("[The Veteran] is getting SS disability.").  As there is no copy of the SSA decision in the record, it is unclear whether the SSA records include information relevant to the Veteran's current claim.  Therefore, upon remand it is necessary to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The duty to assist requires the RO to make reasonable efforts to obtain relevant VA medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, recent VA treatment records should be obtained.  38 C.F.R. § 3.159(c).

After the Veteran's SSA records and VA medical treatment records are obtained, the RO should schedule the Veteran for a new VA medical examination.  See 38 C.F.R. § 3.159(c)(4).  The Board remanded the claim in June 2012 to schedule the Veteran for a VA examination to obtain information necessary to decide the claim.  The Veteran failed to report to two examinations and offered explanations for such.  She was re-scheduled for a third examination, but did not report and did not provide any explanation for her failure to report.

The Board is remanding the claim now to obtain recently identified SSA records.  A VA examination is still necessary to decide the claim.  The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated pertinent medical treatment records 
from the Houston VAMC from September 2005 to present and the Shreveport VAMC from June 2012 to present.

2.  Contact SSA and request a copy of the administrative decision awarding disability benefits to the Veteran, as well as all underlying evidence and information relied upon in rendering such decision.

3.  After completing the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric conditions.  The RO must inform the Veteran of the consequences of failing to report for the scheduled VA examination.

The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  identify any and all of the Veteran's current psychiatric disorders in accordance with DSM-IV.  

(b)  For any current psychiatric diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the psychiatric disorder(s) had its onset during, or is otherwise related to, her active military service. 

The examiner is reminded that a disability resulting from a personality disorder may not be service connected.  See 38 C.F.R. § 4.127.  However, a disability resulting from a psychiatric disorder that is superimposed upon a personality disorder may be service-connected.  Id.

A full rationale must be provided for all stated medical opinions.  In providing the opinion, the examiner should address the significance of the Veteran's claimed in-service stressor of being personally assaulted by female members of her unit; the October 1960 Report of Medical Examination that included a normal psychiatric evaluation; the November 1960 psychological evaluation, which found the Veteran immature and rebelling against authority in a rather childish manner; the June 1961 notation that the Veteran has personality problems that indicate a need for separation from service; the July 1961 neuropsychiatric evaluation, finding no disqualifying mental or physical defects but recommending the Veteran's separation from service due to unsuitability; the July 1961 Report of Medical Examination, finding the Veteran psychiatrically normal; the March 2004 VA diagnosis of personality disorder NOS and the finding that this condition pre-existed the Veteran's service but was not aggravated by her service; the March 2005 VA diagnosis of personality adjustment disorder to include anxiety, depression, psychosis, and panic attacks; the various 2003 through 2012 VAMC diagnoses of anxiety and depression; and the Veteran's claims that her current psychiatric disorders did not pre-exist service but instead began in-service and have continued to the present time.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.
   
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


